UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7326


CARNELL DION MCELROY,

                Petitioner – Appellant,

          v.

HAROLD W. CLARKE,

                Respondent – Appellee,

          and

GENE M. JOHNSON,

                Respondent.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:11-cv-00425-CMH-TCB)


Submitted:   October 15, 2012               Decided:   October 23, 2012


Before KING and      DIAZ,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Carnell Dion McElroy, Appellant Pro Se. Robert H. Anderson,
III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Carnell     Dion    McElroy       seeks   to    appeal      the    district

court’s order denying his 28 U.S.C. § 2254 (2006) petition.                            We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                         “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on June 17, 2012.        The notice of appeal was filed on August 2,

2012.     Because McElroy failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss    the   appeal.       Leave   to     proceed      in   forma    pauperis      is

denied.     We deny the motion for a certificate of appealability

and dispense     with    oral   argument       because      the   facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                              DISMISSED




                                          3